Citation Nr: 1310948	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  05-40 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (hereinafter "PTSD").  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, his father and his friend


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to October 1991.  

This matter initially came before the Board of Veterans' Appeals (hereinafter "Board") on appeal from a February 2005 decision by the Department of Veterans Affairs (hereinafter "VA") Regional Office (hereinafter "RO") in St. Petersburg, Florida.  In this decision, the Veteran was, inter alia, denied entitlement to service connection for sleep deprivation with cold sweats; for PTSD; and for anxiety attacks; however, he only perfected an appeal as to the PTSD claim.  

In October 2009, the Veteran testified at a hearing before the undersigned Veterans Law Judge (hereinafter "VLJ").  A transcript of that proceeding is of record.  In September 2010, the Board issued a decision denying a claim for service connection for PTSD.  The claim was thereafter the subject of an April 2011 Joint Motion for Partial Vacatur Remand (hereinafter "JMPVR") and Order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court"), for consideration of the applicability of the holding in Clemons v. Shinseki, 22 Vet.App. 1 (2009).  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that the scope of a claim should be construed based on the reasonable expectations of a non-expert, self-represented claimant, and the evidence developed during the claims process.  In short, the essential requirements of any claim, whether formal or informal, are (1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  In the Veteran's case, the clinical record reflects diagnoses of various mental health disorders.  Hence, the Board has accordingly characterized the psychiatric disorder issue on appeal to encompass consideration of alternative psychiatric diagnoses.  However, the April 2011 JMPVR expressly indicated that the Veteran was abandoning his claim for service connection for PTSD.  Thus, the Board has limited the issue on appeal to an acquired psychiatric disorder other than PTSD.  

In November 2011 and November 2012, the Board remanded the claim to the RO via the Appeals Management Center (hereinafter "AMC"), in Washington, DC, for additional development of the record, to include obtaining outstanding treatment records and providing VA examination and medical opinion.  Following its completion of the Board's requested actions, the AMC continued the denial of the Veteran's claim for service connection as reflected in a February 2013 supplemental statement of the case (hereinafter "SSOC").  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the eFolder on Virtual VA (hereinafter "Virtual VA") to ensure a complete assessment of the evidence.  Additional, pertinent medical evidence was added to Virtual VA in August 2012, which was considered by the AMC in the February 2013 SSOC.  Moreover, the Veteran submitted a waiver of RO consideration of this evidence in February 2013, which the Board accepts for inclusion into the record.  As such, the Board will proceed to consider the appeal on the merits.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2012).  


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate the matter on appeal have been accomplished.  

2. The Veteran is shown to have engaged in combat with the enemy during his period of active duty in the Persian Gulf War, and is the recipient of the Combat Action Ribbon.  

3. The Veteran does not have a currently diagnosed acquired psychiatric disorder that manifested in service; a psychosis did not manifest within one year of service separation; and any current psychiatric disorder is not related to a disease or injury in service.  

4. The demonstrated diagnoses of alcohol abuse and polysubstance abuse are not a disability for which compensation benefits may be paid by operation of law.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder are not met.  38 U.S.C.A. §§ 105, 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 4.125 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code (hereinafter "38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations (hereinafter "38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (hereinafter "the Federal Circuit") (as noted by citations to "Fed. Cir.") and the Court (as noted by citations to "Vet. App.").  

The Board is bound by statute to set forth specifically the issues under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.  


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (hereinafter "VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA has satisfied its duty to notify by issuing pre- and post-adjudication notice letters in September 2004, May 2005, May 2006, March 2009, June 2009, November 2011 and January 2013.  These letters advised the Veteran of what evidence was required to substantiate his claim for service connection, and of his and VA's respective duties for obtaining evidence.  The May 2006, March 2009 and June 2009 letters also provided notice regarding the disability evaluation and effective date elements of a service connection claim.  Dingess, 19 Vet. App. at 473.  As noted, the claim was most recently readjudicated in the February 2013 SSOC.  Accordingly, prejudicial error in the timing or content of VCAA notice has not been established and any error is not outcome determinative.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency).  

Further, if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome by the following: (1) based on the communications sent to the Veteran over the course of this appeal, he clearly has actual knowledge of the evidence he is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to him by VA, it is reasonable to expect that he understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

The duty to assist provisions of the VCAA have been met.  The claims file contains the Veteran's, his friend's and his family's lay statements and hearing testimony, in-service and post-service medical treatment records, and reports of VA examinations and addenda (also known in the record as Disability Benefits Questionnaires or "DBQs") dated in April 2010, January 2012, August 2012 and January 2013.  The Board finds that the VA examinations, when considered together, are adequate to decide the case because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, lay assertions, and current complaints and because they describe the claimed psychiatric disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

The Veteran has indicated and the record shows that he is in receipt of Social Security Administration (hereinafter "SSA") benefits.  Unfortunately, an August 2008 response letter from the SSA indicated that the Veteran's medical record could not be located, and thus was unavailable.  The Veteran was notified of this in an August 2008 letter from the RO, and was encouraged to submit any documents he had in his possession relating to his SSA benefits.  In October 2008 the Veteran submitted various documents from SSA and from private practitioners in support of his claim.  Thus, further efforts to obtain these records would be futile and the Board will proceed with adjudicating the claim based on the current record.  38 C.F.R. § 3.159(c)(2).  

With regard to the private treatment records that have been obtained and considered in the adjudication of this appeal, the Board notes that June 2009 and October 2009 statements from the Veteran's private psychiatrist, "Dr. Young," and an April 2011 statement from private Nurse Practitioner "Crites," indicate diagnoses of various psychiatric disorders.  However, these statements do not include opinion regarding the etiology of the diagnosed psychiatric disorders.  In Savage v. Shinseki, 24 Vet. App. 259 (2011), the Court held that, "in some circumstances, VA does have a duty to return for clarification unclear or insufficient private examination reports . . ., or the Board must explain why such clarification is not necessary."  Id.  at 260.  38 C.F.R. § 19.9(a) provides: "If further evidence, clarification of the evidence, correction of a procedural defect, or any other action is essential for a proper appellate decision, a [Board member] shall remand the case to the agency of original jurisdiction, specifying the action to be undertaken."  The Board distinguishes this case from Savage insofar as the private treatment records offer unequivocal diagnoses of a current disability, but do not contain any opinion as to the etiology of the disability that would require clarification of an unclear or insufficient opinion.  Thus, the Board finds, for the reasons discussed in greater detail herein below, that further clarification from the private practitioners is not necessary.  Id. at 259.  

Additionally, as noted, this case was remanded in November 2011 and November 2012 to obtain outstanding treatment records, and VA examination and medical opinion, which has been obtained and considered by the AMC.  All VA treatment records have been obtained and associated with the claims file and Virtual VA.  The Veteran did not identify any further pertinent evidence that remains outstanding, nor has he submitted a VA Form 21-4142, Authorization and Consent to Release of Information to the Department of Veterans Affairs (hereinafter "Form 21-4142"), to obtain any such records.  In January 2012, the Veteran underwent VA examination for his claimed acquired psychiatric disorder, and clarifying addenda were provided in August 2012 and January 2013.  This examination and the accompanying addenda are adequate for VA rating purposes for the reasons articulated above.  Therefore, the record shows substantial compliance with the November 2011 and November 2012 remand directives and no further development is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  

Here, the credible evidence of record contains no indication that a psychiatric disorder other than PTSD may be related to the Veteran's service.  As discussed below, his own statements do not support the appeal in this regard because they are noncredible and speculative, as discussed in more detail herein below.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (A veteran is not entitled to a VA examination based solely on his own conclusory statements indicating that there is a relationship between an in-service illness or injury and a present disability).  Moreover, the competent and credible evidence of record contains sufficient evidence upon which the Board can decide this aspect of the Veteran's claim.  Consequently, remand for a new VA examination is not required on this basis.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also, e.g., See Waters, 601 F.3d at 1278.  The Board accordingly finds no reason to remand for further examination.  

At the October 2009 hearing, the undersigned VLJ and representative for the Veteran outlined the issue on appeal and engaged in a colloquy as to substantiation of the claim.  Overall, the hearing was legally sufficient and the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2012); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

The Veteran has not made the RO, the AMC or the Board aware of any additional evidence that must be obtained in order to fairly decide the claim on appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issue has been obtained and the case is ready for appellate review.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2012).  


The Merits of the Claim

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability.  In the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal; service connection may be awarded even though the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), such as psychoses, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In order to warrant a noncompensable rating under the General Formula for Mental Disorders, a mental condition must be formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  In order to warrant a 10 percent rating, the Veteran must exhibit occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, symptoms controlled by continuous medication.  38 C.F.R. § 4.130, including Diagnostic Code 9440 (2012).  

If a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  

Even if the disease is not diagnosed during the presumptive period, a veteran can still receive presumptive service connection by showing, through acceptable medical or lay evidence, characteristic manifestations of the disease to the required degree during the presumptive period, followed without unreasonable time lapse by definite diagnosis.  Symptomatology shown in the prescribed period may have no particular significance when first observed, but, in light of subsequent developments, it may gain considerable significance.  Cases in which a chronic condition is shown to exist within a short time following the applicable presumptive period, but without evidence of manifestations within the period, should be developed to determine whether there was symptomatology which in retrospect may be identified and evaluated as manifestation of the chronic disease to the required degree.  38 C.F.R. § 3.307(c).  

If chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

A Veteran bears the "'evidentiary burden' to establish all elements of a claim, including the nexus requirement."  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  The Board's duty is to first determine the probative value of all pertinent medical and lay evidence of record based on its credibility and competency, and then weigh the probative value of the evidence regarding all material elements of a claim.  See 38 U.S.C.A. § 7104(d); Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  A "veteran is given the 'benefit of the doubt' 'regarding any issue material' to the veteran's claim 'when there is an approximate balance of positive and negative evidence.'"  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).  

Thus, if there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may assign greater probative to one medical opinion over by providing an adequate statement of reasons or bases for doing so.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In making all determinations, the Board must also fully weigh the probative value of the lay evidence of record against the remaining evidence of record.  See King v. Shinseki, No. 2011-7159 (Fed. Cir. Dec. 5, 2012).  If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  See Kahana, 24 Vet. App. at 438; Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Moreover, lay evidence must not be categorically dismissed as incompetent evidence of medical causation merely because it is lay evidence.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Rather, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433, n.4.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Jandreau, 492 F.3d 1367-77; see also Kahana, 24 Vet. App. at 438, J. Lance dissenting; Robinson v. Shinseki, 312 Fed. Appx. 336, 339 (Fed. Cir. 2009) (nonprecedential).  

For injuries that are alleged to have been incurred in combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of proof to determine service connection.  VA regulations provide that in the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of service, even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

As noted, the service record confirms that the Veteran had combat service.  However, the reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service, both of which generally require competent medical evidence.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  

The Board finds, after careful consideration of all relevant evidence, that the preponderance of the more probative evidence weighs against the claim, for the following reasons.  

Initially, the Board finds that the following facts are not in dispute.  The Veteran has been diagnosed with various psychiatric disorders since his separation from service.  In this regard, private and VA treatment records and examination reports, dated from 2002 to 2011, reflect findings of and treatment for various acquired psychiatric disorders, including bipolar disorder, panic disorder, insomnia, general anxiety disorder, agoraphobia, depression, polysubstance abuse, alcohol dependence, Benzodiazepine dependence, cannabis abuse, substance induced mood disorder, hypomania, depressive disorder not otherwise specified (hereinafter "NOS"), mood disorder NOS and anxiety NOS.  Accordingly, the record demonstrates evidence of a current disability, which meets the first element of a service connection claim.  Hickson, 12 Vet. App. at 253.  

Most critically, however, the second and third elements of a service connection claim, that is medical or lay evidence of in-service incurrence or aggravation of a disease or injury; and medical or lay evidence of a nexus between the claimed in-service disease or injury and the present disability, have not been satisfied.  Hickson, 12 Vet. App. at 253.  Additionally, there is no evidence that shows in-service complaints and injury sufficient to establish that the Veteran had a chronic condition of psychoses during service that establishes chronicity during service and continuity of symptoms after service as provided for by 38 C.F.R. § 3.309(a) and 3.303(b).  See Walker, 708 F.3d 1331 (Fed. Cir. 2013).  

Notably, the service treatment records show treatment for various substance abuse problems, but do not show findings of or treatment for any psychiatric disorder or psychoses.  In this regard, a September 1989 service treatment record reveals the Veteran was treated for crystal methamphetamine addiction and cocaine addiction, and was found to be psychologically dependent on drugs and alcohol.  He was recommended for a "Level III" rehabilitation program, and to sign up for Alcoholics Anonymous meetings.  In December 1989, he was assigned for follow-up treatment for his alcohol abuse.  

The post-service clinical record clearly shows the Veteran has been intermittently treated for polysubstance abuse since his separation from service.  Specifically, a November 1991 VA treatment record indicates the Veteran reported his father was a recovering alcoholic and his sister was an alcoholic; and that he began consuming alcohol at the age of 13 and using marijuana at the age of 14.  He was diagnosed with polysubstance abuse.  In fact, the clinical record indicates that the majority of the Veteran's psychiatric treatment has involved being admitted for in-patient polysubstance detoxification.  

However, service connection may not be granted for substance abuse on the basis of service incurrence or aggravation.  38 U.S.C.A. §§ 105, 1131; 38 C.F.R. § 3.301(a); VAOPGCPREC 2-98.  There is a limited exception to this doctrine when there is "clear medical evidence" establishing that a claimed condition involving alcohol or drug abuse was acquired secondary to a service-connected disability, itself not due to willful misconduct.  Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001).  Yet, in this case, the Veteran has not claimed, and the record does not show, that he abuses alcohol secondary to a service-connected disability.  Thus the Board finds that any polysubstance abuse or alcohol abuse problems, or disorders related there from, are not entitled to service connection.  

The Board notes, the Veteran, his father and his friend have testified that he has experienced an acquired psychiatric disorder, to include panic disorder, as a result of his combat service.  He has reported that he was first treated by civilian psychiatrists for psychiatric symptoms including anxiety attacks in 1994, and that he began treatment for PTSD in 1996.  Thus, by his own admission, the Veteran has reported that he first sought treatment for his psychiatric disorders approximately 3 years after his military discharge, and a continuity of symptomatology has not been demonstrated by the lay record.  Moreover, despite any general assertion that the onset of the psychiatric disorder was within a month of his separation from service, the Veteran failed to describe his symptomatology in any way that would suggest the disorder was manifested to a compensable degree.  As there otherwise is no diagnosis or suggestion of a psychosis within a year of discharge, the relevant presumptive provisions are inapplicable.  See 38 C.F.R. §§ 3.307, 3.309.  Consequently, the Board finds that it more likely than not that symptoms of the current acquired psychiatric disorders did not occur in service or within 1 month of discharge from service, and were not continuous after service.  

Furthermore, a continuity of symptomatology has not been demonstrated by the clinical record.  Barr, 21 Vet.App. 303.  In this regard, apart from the treatment in 1991 for polysubstance abuse, that the Veteran did not seek psychiatric treatment until 2002 and it was not until 2004 that he first filed his claim for service connection for PTSD, anxiety attacks, sleep deprivation and cold sweats.  In fact, private treatment records from the "Mayo Clinic of Jacksonville, Florida" (hereinafter "Mayo Clinic"), dated in March 1994 and November 1995, show that the Veteran denied a previous history of a psychiatric disorder, daytime somnolence, and insomnia.  He did, however, report a prior substance abuse history that included the use of marijuana, cocaine and alcohol while in service in 1991.  In September 1996, the Veteran reported that he experienced "Gulf War Syndrome," which included experiencing periods of unusual stress, and being very tired even after hours of sound sleep.  The passage of so many years between his service separation and the medical documentation of psychiatric problems is evidence against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Veteran's representative has argued that the VA examination reports of record, which provide a negative opinion as to the continuity of the Veteran's claimed psychiatric symptomatology, render these examinations inadequate for VA rating purposes as they fail to consider the Veteran's lay assertions.  The Board finds the VA and private treatment records, showing that the Veteran specifically denied experiencing any psychiatric symptomatology apart from substance abuse problems within a decade of his separation from service, to be highly credible as they were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnoses or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  Thus, the Board finds the probative evidence of record weighs against a finding of continuity of a chronic psychiatric disorder since service.  

Turning to the matter of the existence of a nexus, Board finds that the VA examination reports, which represent the most probative evidence on this question, establish that it is less likely than not that a causal relationship between the present acquired psychiatric disorder and any complaints and injuries during service.  

A January 2003 VA psychiatric treatment record shows an assessment of probable panic disorder with agoraphobia, and opinion that the Veteran was self-medicating with alcohol.  The treating physician expressed doubt that there was a primary alcohol abuse problem at that time.  The Veteran has repeatedly indicated that his worsening panic attack disorder causes him to self-medicate with alcohol and to abuse various illicit substances.  The examiner did not, however, link the psychiatric disability to service. 

Also, the VA psychiatric treatment records indicate Axis IV stressor findings of having a stressful job; having a limited support network, including difficulty finding Alcoholics Anonymous sponsors; being unemployed; having poor coping skills; having problems with substance abuse; experiencing relationship problems including marital difficulties; getting divorced; and, on one occasion, experiencing stress from his time in combat.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 381-82 (1998) (an Axis IV designation represents an "etiologically significant psychosocial stressor" which provides a plausible connection between the current condition and the stressors listed in Axis IV).  

However, in January 2012, the Veteran underwent a VA examination, during which he was diagnosed with alcohol abuse in reported sustained full remission; Benzodiazepine dependence, current status unknown; and anxiety disorder NOS.  The examiner listed the Veteran's service in the Gulf War at Axis IV.  After providing a thorough report of the medical record and pre-military, military and post-military history, the examiner observed that the Veteran denied a family history of substance abuse or other mental health issues, despite the November 1991 treatment record indicating his father's and sister's history of alcohol abuse.  The examiner noted that the Veteran denied receiving any mental health treatment either prior to active duty or while he was in service, and that he indicated he received outpatient treatment since 2003 or 2004 on a continuous basis.  The Veteran recounted that he was arrested for driving under the influence in 1998 and 2007, and that he was involved in "quite a few fights" before enlisting.  The examiner noted that according to the November 1991 treatment record, the Veteran had been reportedly arrested for leaving the scene of an accident, resisting arrest without violence, second degree assault and theft.  The Veteran reported that he began to drink alcohol at the age of 16, when he would typically consume an average of 12 beers at a time.  He denied the negative repercussions from alcohol consumption.  He also reported that prior to service he tried to smoke marijuana "a couple times," but denied further drug use prior to his military service and denied illicit drug use during active duty.  He indicated that following his discharge from service he abused alcohol, but that he had not consumed any alcohol for approximately the previous three months.  The Veteran acknowledged that when he smoked cannabis a "couple times years ago" it made him "paranoid."  He denied the abuse of any prescription medications.  After reviewing the record in its entirety, the examiner opined that it was less likely as not that the Veteran had a psychosis that manifested itself to a compensable degree in the first post-service year, reasoning that there was no evidence of psychosis during the examination.  

In an August 2012 addendum opinion, the same examiner who conducted the January 2012 examination provided an opinion that it is less likely as not that the Veteran's anxiety disorder NOS is related to the Veteran's military service.  Instead, the examiner explained that it is at least as likely as not that the anxiety disorder NOS is related to the Veteran's post-military issues including current unemployment and chronic substance abuse.  The examiner noted that the records reflect that the Veteran first sought mental health treatment more than 10 years after he was discharged from the military, and that they suggest that he was abusing alcohol during the time that he first sought mental health treatment.  

In a second clarifying medical opinion, dated in January 2013, a different VA examiner opined that the Veteran's current diagnoses of anxiety disorder, NOS; alcohol dependence in remission; and Benzodiazepine dependence are not caused by or the result of the Veteran's military service.  The examiner explained that the Axis IV indication that the Veteran served in the Gulf War was not an etiologically significant psychosocial stressor, and did not provide an etiological link between the Veteran's current diagnoses and his military service.  The examiner indicated that this is not the purpose of an Axis IV diagnosis.  The examiner observed that while the previous examiner listed the Gulf War service at Axis IV, this did not provide a nexus.  In fact, the examiner noted that the DSM-IV indicates that environmental or psychosocial events should have occurred within a year prior to an evaluation to be pertinent.  The examiner observed that it is suggested that the events be specific, such as economic problems, housing problems, occupational problems, legal problems, educational problems, etc, and that the prior examiner clarified that the current diagnosis was more likely than not related to economic/employment problems, along with the Veteran's substance abuse history.  The examiner concluded that there was no objective medical evidence to support a link to the Veteran's past military service as a causative factor in his current diagnoses.  

The Board finds that, in total, these examination reports contain adequate discussions of the Veteran's current psychiatric profile, and competently and credibly address the etiology of his symptomatology and diagnosed psychiatric disorders.  Absent a challenge to the expertise of an examiner, the Board may assume the competence of VA examiners.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); see also Rizzo v. Shinseki, 580 F.3d 1288, 1291 (Fed. Cir. 2009) (finding that where a Veteran does not challenge a VA medical expert's competence or qualifications, VA need not affirmatively establish that expert's competency).  

Thus, the most persuasive and competent evidence of record does not support the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  

The Veteran is competent to testify in regard to the onset and continuity of his psychiatric symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Also, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  In this case, the question of whether the Veteran's presently diagnosed acquired psychiatric disorder is related to his military service is a complex medical question outside the competence of a layperson.  His own opinion is therefore not competent evidence of a nexus.  See Kahana, 24 Vet. App. at 433, n.4; Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  Yet, even if accepting the Veteran's statements as to the onset of his acquired psychiatric disorder to be competent evidence and even when deeming the Veteran competent to speak to the etiology of his current acquired psychiatric disorder, such evidence is not credible.  

As the claimant in this case, the Veteran has an interest in the outcome of that upon which he has opined.  This interest in the outcome impacts negatively on his credibility and further reduces the weight of his opinion.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify."); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character").  The Board finds that the evidentiary assertions of the Veteran are inherently incredible on the basis of the fact that he often contradicts his own statements made during his in-service treatment, post-service treatment, and on VA examination, in which he has a monetary interest in that contradiction.  

Furthermore, prior inconsistent statements are generally considered to diminish credibility.  See Fed. Rules of Evid. 613.  While the Rules of Evidence are not binding in VA proceedings, they remain persuasive authority in weighing credibility.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  The Board considers the differences between the Veteran's statements as to his medical conditions during service and shortly thereafter, when he was treated for polysubstance abuse including methamphetamines, cocaine and cannabis; and his statements made in conjunction with the present claim to be so significant as to render him incredible.  In this regard, he falsely reported his psychiatric medical history at various times throughout the record, including during his VA examination interview in January 2012, and denied a family history of alcohol abuse, and a previous history of polysubstance abuse apart from marijuana use.  He also characterized his alcohol abuse as insignificant in the development of his mental health problems, when it is apparent from the record that this abuse played a central role in his ongoing mental health diagnoses and treatment.  The Board will assign no probative value to his statements.  

Thus, the Board finds the January 2012, August 2012 and January 2013 VA examination reports are the most competent evidence of record and weigh greatly against the claim.  These examiners have discussed, at length, the Veteran's symptomatology and how his assertion that his psychiatric disorder arose in service is unlikely based on the record.  The Board finds these reports provide reasoned medical opinions based on review of the pertinent records and relevant medical history, and constitute highly probative evidence that the Veteran's current panic disorder is not related to his service.  See Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007); Caluza, 7 Vet.App. at 511-512.  Further, these opinions are supported by the clinical findings throughout the record, which show an erratic and disjointed history of complaints of psychiatric problems, which have generally been attributed to polysubstance abuse problems, employment problems, relationship problems and economic problems and not to the Veteran's military service.  

Although the VA examiners' opinions do not expressly discuss the Veteran's own report of having continuous symptoms during and after service or the findings on earlier VA examination of acquired psychiatric disorders, these omissions are nonconsequential for several reasons.  First, as a general matter, a medical examiner is not required to comment on every favorable piece of evidence in a claims file.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012).  Furthermore, for the reasons discussed above, the lay statements asserting a continuity of symptoms are found not competent to relate the Veteran's current psychiatric disorders to his service, nor, as discussed, are they found to be credible.  Also significant, an overall reading of the January 2012, August 2012 and January 2013 examiners' opinions is that it is very unlikely that any current acquired psychiatric disorder is related to his military service, and that there was no diagnosis of psychoses in service or shortly thereafter.  Any deficiency in the VA examiner's factual foundation or explanation is consequently immaterial.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (a VA examination report "must be read as a whole" to determine an examiner's rationale); Acevedo v. Shinseki, 25 Vet.App. 286, 293-942012); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Accordingly, the probative value of the VA examiners' opinions is not materially diminished in this respect.  See Nieves-Rodriguez, 22 Vet. App. at 304.  Such a medical opinion, which is factually accurate, fully articulated, and based on sound reasoning, carries significant weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  The Board, in its own lay capacity (as with the Veteran), is not otherwise qualified to call into question the VA examiner's medical judgment, nor does the Board find any reason to do so.  See, e.g., Monzingo, 26 Vet. App. 97, 106 (2012).  

In conclusion, the Board finds after careful review of the entire record that the weight of the evidence is against the Veteran's claim of service connection for an acquired psychiatric disorder other than PTSD.  In reaching this conclusion the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for an acquired psychiatric disorder other than PTSD is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


